                                            Case 5:14-cr-00303-LHK Document 104 Filed 12/11/20 Page 1 of 8




                                   1
                                   2

                                   3
                                   4
                                   5
                                   6
                                   7
                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11
                                  12        UNITED STATES OF AMERICA,                      Case No. 14-CR-00303-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiff,                         ORDER GRANTING SENTENCE
                                                                                           REDUCTION
                                  14             v.

                                  15                                                       Re: Dkt. No. 99
                                            SERGIO RAMIREZ GUDINO,
                                  16                    Defendant.
                                  17
                                  18           Defendant Sergio Ramirez Gudino (“Defendant”) is currently in the custody of the Bureau

                                  19   of Prisons (“BOP”) at the Reeves I & II Correctional Institution (“Reeves”) in Pecos, Texas.

                                  20   Defendant moves for a reduction of his sentence pursuant to 18 U.S.C. § 3582(c)(1)(A). ECF No.

                                  21   99. The government does not oppose Defendant’s motion. See United States Response to

                                  22   Defendant’s Motion for Compassionate Release at 3, ECF No. 102 (“Resp.”). For the reasons set

                                  23   forth below, the Court GRANTS Defendant’s motion for a sentence reduction.

                                  24   I.      BACKGROUND
                                  25           On August 26, 2015, at the conclusion of a bench trial before the Court, Defendant was

                                  26   found guilty of possession with intent to distribute 500 grams or more of methamphetamine in

                                  27   violation of 21 U.S.C. § 841(a)(1) and (b)(1)(A)(viii). See Minute Entry from Bench Trial at 1,

                                  28                                                   1
                                       Case No. 14-CR-00303-LHK
                                       ORDER GRANTING SENTENCE REDUCTION
                                             Case 5:14-cr-00303-LHK Document 104 Filed 12/11/20 Page 2 of 8




                                   1   ECF No. 72; Amended Judgment at 1, ECF No. 86; Presentence Investigative Report at ¶ 2, ECF

                                   2   No. 75 (“PSR”). At the time of sentencing, Defendant had two prior felony convictions for

                                   3   manufacturing methamphetamine. Id. at ¶¶ 33, 34. On November 18, 2015, the Court varied

                                   4   downward and sentenced Defendant to 140 months in custody followed by five years of

                                   5   supervised release. ECF Nos. 81, 86.

                                   6            On November 19, 2015, Defendant filed a notice of appeal to the Ninth Circuit. ECF No.

                                   7   83. On December 7, 2016, Defendant’s appeal was denied, and the final judgment of the Court

                                   8   was affirmed. ECF No. 95. On January 3, 2017, Defendant’s petition for rehearing was denied.

                                   9   ECF No. 96.

                                  10            Relevant to the instant motion is the fact that Defendant has served over 78 months in

                                  11   custody. Assuming Defendant qualifies for good time credits, Defendant’s projected release date

                                  12   is May 31, 2024. See Federal Bureau of Prisons, Find an Inmate, https://www.bop.gov/inmateloc/
Northern District of California
 United States District Court




                                  13   (last visited Dec. 10, 2020). Thus, Defendant has served 55% of his sentence. Assuming good

                                  14   time credits, Defendant has served 65% of his sentence.

                                  15   II.      LEGAL STANDARD
                                  16            18 U.S.C. § 3582(c) allows a court to modify a defendant’s “term of imprisonment

                                  17   . . . upon motion of the Director of the Bureau of Prisons, or upon motion of the defendant.” A

                                  18   defendant may bring a § 3582(c) motion after he has “fully exhausted all administrative rights to

                                  19   appeal a failure of the Bureau of Prisons” to bring the motion on his behalf, or after “the lapse of

                                  20   30 days from the receipt of such a request by the warden of the defendant’s facility, whichever is

                                  21   earlier.” 18 U.S.C. § 3582(c)(1)(A).

                                  22            “[A]fter considering the factors set forth in § 3553(a) to the extent applicable,” a court

                                  23   may grant the motion to reduce the defendant’s sentence in two circumstances. As relevant here, a

                                  24   court may reduce a defendant’s sentence if it finds “extraordinary and compelling reasons warrant

                                  25   such a reduction” and that “such a reduction is consistent with applicable policy statements issued

                                  26   by the Sentencing Commission.” Id. § 3582(c)(1)(A). The relevant Sentencing Commission

                                  27   policy statement enumerates several “extraordinary and compelling reasons.” U.S. Sentencing

                                  28                                                      2
                                       Case No. 14-CR-00303-LHK
                                       ORDER GRANTING SENTENCE REDUCTION
                                           Case 5:14-cr-00303-LHK Document 104 Filed 12/11/20 Page 3 of 8




                                   1   Guidelines (“U.S.S.G”) § 1B1.13(1)(A) & cmt. 1. A defendant fulfills one of the enumerated

                                   2   reasons when the defendant is “suffering from a serious physical or medical condition . . . that

                                   3   substantially diminishes the ability of the defendant to provide self-care within the environment of

                                   4   a correctional facility and from which he or she is not expected to recover.” Id. § 1B1.13 cmt.

                                   5   1(A)(ii). The Commission also requires that the defendant not pose a danger to the safety of the

                                   6   community. Id. § 1B1.13(2).

                                   7   III.   DISCUSSION
                                   8          In analyzing whether a defendant is entitled to a sentence reduction under 18 U.S.C.

                                   9   § 3582(c)(1)(A)(i), courts determine whether a defendant has satisfied three requirements. First, a

                                  10   defendant must exhaust his administrative remedies.1 Second, a defendant must establish that the

                                  11   § 3553(a) sentencing factors “are consistent with” granting a motion for a sentence reduction.

                                  12   United States v. Trent, 2020 WL 1812242, at *2 (N.D. Cal. Apr. 9, 2020). Third, a defendant
Northern District of California
 United States District Court




                                  13   must demonstrate that “extraordinary and compelling reasons”—as defined by the applicable

                                  14   Sentencing Commission policy statement—“warrant . . . a reduction.” 18 U.S.C.

                                  15   § 3582(c)(1)(A)(i).

                                  16          As to the first requirement, exhaustion, the government concedes that Defendant has

                                  17   exhausted his administrative remedies. Resp. at 1; see 18 U.S.C. § 3582(c)(1)(A) (allowing a

                                  18   court to modify a term of imprisonment “upon motion of the defendant after . . . the lapse of 30

                                  19   days from the receipt of such a request [to bring a motion on defendant’s behalf] by the warden of

                                  20   the defendant’s facility”).

                                  21          As a result, only the second and third requirements are at issue in the instant case. In its

                                  22
                                  23   1
                                         Courts disagree as to whether Section 3582’s exhaustion requirement is jurisdictional and subject
                                  24   to equitable exceptions. Compare United States v. Connell, --- F. Supp. 3d ---, 2020 WL 2315858,
                                       at *2-5 (N.D. Cal. May 8, 2020) (finding “Section 3582’s exhaustion provision is . . . not
                                  25
                                       jurisdictional” and subject to equitable exceptions), with United States v. Reid, 2020 WL 1904598,
                                  26   at *4 (N.D. Cal. Apr. 18, 2020) (“The Court cannot forgive the failure to exhaust, and without
                                       exhaustion, the Court lacks jurisdiction over the motion [for compassionate release].”). However,
                                  27
                                       the Court need not reach this issue because Defendant has exhausted his administrative remedies.
                                  28                                                     3
                                       Case No. 14-CR-00303-LHK
                                       ORDER GRANTING SENTENCE REDUCTION
                                          Case 5:14-cr-00303-LHK Document 104 Filed 12/11/20 Page 4 of 8




                                   1   response, the government concedes that Defendant has demonstrated that extraordinary and

                                   2   compelling reasons warrant a sentence reduction pursuant to 18 U.S.C. §3582(c)(1)(A), and that

                                   3   the § 3553(a) sentencing factors are consistent with granting the motion for a sentence reduction.

                                   4   The government therefore does not oppose Defendant’s request to reduce his sentence to one of

                                   5   time served Resp. at 3. The Court agrees.

                                   6          A.      Extraordinary and Compelling Reasons

                                   7          A court may reduce a defendant’s sentence if it finds “extraordinary and compelling

                                   8   reasons warrant such a reduction” and that “such a reduction is consistent with applicable policy

                                   9   statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A). The relevant

                                  10   Sentencing Commission policy statement enumerates several “extraordinary and compelling

                                  11   reasons.” U.S.S.G. § 1B1.13(1)(A) & cmt. 1. As mentioned above, a defendant fulfills one of

                                  12   these reasons when the defendant is “suffering from a serious physical or medical condition . . .
Northern District of California
 United States District Court




                                  13   that substantially diminishes the ability of the defendant to provide self-care within the

                                  14   environment of a correctional facility and from which he or she is not expected to recover.” Id.

                                  15   § 1B1.13 cmt. 1(A)(ii). The Commission also requires that the defendant not pose a danger to the

                                  16   safety of the community. Id. § 1B1.13(2).

                                  17          In his instant motion, Defendant, who is now 44 years old, asserts that he suffers from

                                  18   obesity, shortness of breath, chest pains, anxiety, and mental health issues. ECF No. 99 at 5. The

                                  19   government concedes that Defendant is “morbidly obese, suffers from anxiety, and has a chronic

                                  20   history of tuberculosis, each [a] risk factor identified by the leading public health agencies as

                                  21   placing [Defendant] at increased risk for severe illness or death from COVID-19.” Resp. at 1.

                                  22   The government also concedes that “[it] obtained [Defendant’s] medical records from the BOP,”

                                  23   and “[t]he medical records corroborate [Defendant’s] assertion that he suffers from morbid

                                  24   obesity, which is among the conditions identified by the CDC on its website as increasing a

                                  25   person’s risk for developing serious illness from COVID-19.” Id. at 2; see also

                                  26   https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-

                                  27   medicalconditions.html. Specifically, the CDC website states that individuals with severe obesity,

                                  28                                                      4
                                       Case No. 14-CR-00303-LHK
                                       ORDER GRANTING SENTENCE REDUCTION
                                          Case 5:14-cr-00303-LHK Document 104 Filed 12/11/20 Page 5 of 8




                                   1   which is defined as a BMI of greater than 40, are at increased risk of severe illness from

                                   2   CROVID-19. Id. Based on Defendant’s height and reported weight as of October 2020,

                                   3   Defendant has a BMI of 51.2. Resp. at 2 (reported weight); PSR at ¶ 52 (reported height); see also

                                   4   https://www.cdc.gov/healthyweight/assessing/bmi/adult_bmi/english_bmi_calculator/bmi_calculat

                                   5   or.html.

                                   6          The government further concedes that Defendant’s medical records corroborate that

                                   7   Defendant has a history of tuberculosis. Resp. at 2. The government states that “[a]ccording to

                                   8   the CDC, patients with chronic respiratory diseases, including TB, are at increased risk for severe

                                   9   illness or dying from COVID-19.” Id.

                                  10          The government also concedes that medical records from Reeves corroborate Defendant’s

                                  11   claims about his mental health issues. Id. The government agrees that “[p]ersons suffering from

                                  12   mental health and anxiety have been identified by the World Health Organization as standing a
Northern District of California
 United States District Court




                                  13   higher risk of severe infection and even death from COVID-19.” Id.

                                  14          Finally, the government concedes that “[b]ased on the available information, there is a

                                  15   basis to concluded [Defendant] does not present a danger to the community.” Id. at 1.

                                  16          The government therefore does not contest that “[i]n light of these diagnoses,” Defendant

                                  17   “presents an extraordinary and compelling reason, as required under USSG § 1B1.13 cmt.

                                  18   n.1(A).” Id. at 2–3. The Court agrees. Because of Defendant’s morbid obesity, history of

                                  19   tuberculosis, and mental health issues, the Court finds that Defendant has demonstrated

                                  20   extraordinary and compelling reasons that warrant a sentence reduction pursuant to 18 U.S.C. §

                                  21   3582(c)(1)(A)(i).

                                  22          B. Section 3553(a) Sentencing Factors
                                  23          The statute governing motions for sentence reductions, 18 U.S.C. § 3581(c)(1)(A), requires

                                  24   that courts also “consider[] the factors set forth in section 3553(a).” Those factors include, among

                                  25   other things, the nature and circumstances of the offense and the history and characteristics of the

                                  26   defendant; the need for the sentence imposed to reflect the seriousness of the offense, to promote

                                  27   respect for the law, to provide just punishment for the offense, to afford adequate deterrence to

                                  28                                                     5
                                       Case No. 14-CR-00303-LHK
                                       ORDER GRANTING SENTENCE REDUCTION
                                          Case 5:14-cr-00303-LHK Document 104 Filed 12/11/20 Page 6 of 8




                                   1   criminal conduct, to protect the public from further crimes of the defendant, and to provide the

                                   2   defendant with needed medical care in the most effective manner; and the need to avoid

                                   3   unwarranted sentence disparities among defendants with similar records who have been found

                                   4   guilty of similar conduct. 18 U.S.C. § 3553(a).

                                   5          Here, the government concedes that it “is unaware of any factor under 18 U.S.C. § 3553(a)

                                   6   that counsel’s [sic] against granting the request for a reduction of sentence in this instance,” and

                                   7   that “the re-balancing of the Section 3553(a) factors warrant the Court reducing the sentence to

                                   8   time-served.” Resp. at 3, 1. The Court agrees. Moreover, several § 3553(a) factors weigh in

                                   9   favor of granting a reduction of sentence.

                                  10          First, in conducting the § 3553(a) analysis, courts must “consider . . . the need for the

                                  11   sentence imposed . . . to provide the defendant with needed . . . medical care . . . in the most

                                  12   effective manner.” 18 U.S.C. § 3553(a)(2)(D). As courts have concluded, defendants are
Northern District of California
 United States District Court




                                  13   “unlikely to be able to get the medical care [they] need[] [while imprisoned] in the midst of the

                                  14   pandemic.” Connell, 2020 WL 2315858, at *6. The Court has already discussed above how

                                  15   Defendant’s morbid obesity, history of tuberculosis, and mental health issues constitute

                                  16   extraordinary and compelling reasons that warrant a sentence reduction.

                                  17          Second, Defendant has served more than 78 months in custody. Assuming good time

                                  18   credits, Defendant’s projected release date is May 31, 2024. See Federal Bureau of Prisons, Find

                                  19   an Inmate, https://www.bop.gov/inmateloc/ (last visited Dec. 10, 2020). Thus, Defendant has

                                  20   served 55% of his sentence. Assuming good time credits, Defendant has served 65% of his

                                  21   sentence.

                                  22          Finally, Defendant will not be released to home confinement to serve the remainder of his

                                  23   prison term. When Defendant’s motion is granted, Defendant will be deported. Defendant

                                  24   entered the United States illegally in 1994. PSR at ¶ 45. In 1997, Defendant was arrested and

                                  25   charged with illegal entry into the United States, at which point Defendant voluntarily returned to

                                  26   Mexico. Id. at ¶ 38. In 1999, Defendant returned to the United States and was again arrested and

                                  27   charged with illegal entry into the United States. Defendant was then deported to Mexico. Id. at ¶

                                  28                                                      6
                                       Case No. 14-CR-00303-LHK
                                       ORDER GRANTING SENTENCE REDUCTION
                                          Case 5:14-cr-00303-LHK Document 104 Filed 12/11/20 Page 7 of 8




                                   1   39. In Defendant’s presentence interview with probation, Defendant reported that he was deported

                                   2   three times, but Defendant’s PSR criminal history section does not identify three deportations. Id.

                                   3   at ¶¶ 47, 48.

                                   4          Defendant reports that he returned to the United States in 2000. Id. Defendant now

                                   5   appears to be subject to an immigration detainer. See Resp. at 3 (noting that Defendant appears to

                                   6   be subject to an immigration detainer); PSR at 2 (noting Defendant’s Immigration and Customs

                                   7   Enforcement detainer number). Thus, this Court follows other cases that have granted a sentence

                                   8   reduction to defendants with immigration detainers, reduced the defendants’ sentences to time

                                   9   served, and ordered that the defendants be released to Immigration and Customs Enforcement

                                  10   custody for removal. See, e.g., United States v. Guntipally, 2020 WL 6891827, at *5 (N.D. Cal.

                                  11   Nov. 23, 2020) (reducing sentence to time served and ordering release “into the custody of

                                  12   Immigration and Customs Enforcement pursuant to Defendant’s detainer for removal to India.”);
Northern District of California
 United States District Court




                                  13   United States v. Juarez-Parra, 2020 WL 5645703, at *5 (D.N.M. Sept. 22, 2020) (reducing

                                  14   sentence to time served and ordering release “into the custody of ICE for removal to Mexico”);

                                  15   United States v. Acevedo, 2020 WL 3182770, at *4 (S.D.N.Y. June 15, 2020) (“Defendant’s

                                  16   application is GRANTED. Defendant shall be released into the custody of ICE for removal to

                                  17   Mexico.”); United States v. Bennett, 2020 WL 2539077, at *2 (S.D.N.Y. May 18, 2020)

                                  18   (“Considering all of the circumstances raised by Mr. Bennett’s motion, and especially that ICE

                                  19   will deport him forthwith upon his release, the Court is prepared to grant Mr. Bennett’s

                                  20   motion . . . .”); United States v. Ardila, 2020 WL 2097736, at *2 (D. Conn. May 1, 2020) (after

                                  21   reducing sentence to time served and ordering release from Bureau of Prisons (“BOP”) custody,

                                  22   stating that “[u]pon release from BOP custody [defendant] shall enter the custody of Immigration

                                  23   and Customs Enforcement pursuant to his underlying detainer”).

                                  24          Accordingly, the Court concludes that the § 3553(a) sentencing factors weigh in favor of

                                  25   granting Defendant’s motion for a sentence reduction.

                                  26   IV.    CONCLUSION
                                  27          For the foregoing reasons, the Court GRANTS Defendant’s motion for a sentence

                                  28                                                    7
                                       Case No. 14-CR-00303-LHK
                                       ORDER GRANTING SENTENCE REDUCTION
                                          Case 5:14-cr-00303-LHK Document 104 Filed 12/11/20 Page 8 of 8




                                   1   reduction. Defendant’s sentence is reduced to time served. Defendant shall be released from the

                                   2   custody of the Bureau of Prisons. Upon release from the custody of the Bureau of Prisons,

                                   3   Defendant shall enter the custody of Immigration and Customs Enforcement pursuant to

                                   4   Defendant’s detainer for removal to Mexico.

                                   5   IT IS SO ORDERED.

                                   6   Dated: December 11, 2020

                                   7                                                 ______________________________________
                                                                                     LUCY H. KOH
                                   8                                                 United States District Judge
                                   9
                                  10
                                  11
                                  12
Northern District of California
 United States District Court




                                  13
                                  14

                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21

                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28                                                  8
                                       Case No. 14-CR-00303-LHK
                                       ORDER GRANTING SENTENCE REDUCTION
